UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA

                                           )
RICHARD FISHER,                            )
                                           )
      Plaintiff,                           )
                                           )
             v.                            )   Civil Case No. 09-1910 (RJL)
                                           )
ISAAC FULWOOD, JR., et al.,                )
                                           )
      Defendants.                          )
                                           )

                                       ORDER                               ~

      F or the reasons set forth in the Memorandum Opinion entered thi;2'7 day of
March, 2011, it is hereby

    ORDERED that Defendants' Motion to Dismiss [#13] is GRANTED in part and
DENIED in part; and it is further

        ORDERED that all claims against defendant P. Denton shall be dismissed; and it
is further

        ORDERED that all claims for violation ofthe Due Process Clause of the Fifth
and Fourteenth Amendment to the United States Constitution shall be dismissed; and it is
further

       ORDERED that the remaining defendants shall file either a further dispositive
motion as to the remaining claim or a proposed discovery schedule no later than 30 days
from the date of this Order.

      SO ORDERED.



                                                      United States District Judge